DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23, 2021 was filed after the Official mailed June 23, 2021 and prior to the present Final Official action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amended dependent claim 12 recites “wherein the bond material comprises a (K2O/Li2O), based on weight percent, greater than 0.8:0.9”.  The ratio “0.8:0.9” is equivalent to 0.888; hence, claim 12 also means “greater than 0.888”.  Although Applicant’s specification as originally filed does not disclose explicitly a (K2O/Li2O) ratio, Applicant’s specification as 2O and K2O respectively (pars. [0051], [0060] of Applicant’s specification as originally filed).  While there is implicit support for a (K2O/Li2O) ratio, even Applicant’s specification as originally filed discloses upper boundaries or limits for said values in weight percent for both Li2O and K2O respectively (pars. [0051], [0060] of Applicant’s specification as originally filed).  In contrast, Applicant’s amended claimed range of “greater than 0.8:0.9” does not have an upper boundary; the aforementioned claimed range is limitless in contrast to Applicant’s disclosure (See pars. [0051], [0060] of Applicant’s specification as originally filed).
For this reason, Applicant’s dependent claim 12 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2014/0287658 A1 to Flaschberger et al. (hereinafter “Flaschberger”) in view of United States Patent No. 8,721,751 B2 to Querel et al. (hereinafter “Querel”).

Referring to Applicant’s independent claim 1, Flaschberger teaches an abrasive article (See Abstract; the bonded abrasive article of Flaschberger is equivalent to Applicant’s claim term “an abrasive article”) comprising: a body (pars. [0242-243] of Flaschberger) including: a bond material extending throughout the body (pars. [0242-243], [0253]; the bonding medium of 2O3) (par. [0253] of Flaschberger); 0 to 12% by weight of lithium oxide (Li2O) based on the total weight of the bonding material (par. [0253] of Flaschberger); 0 wt% to 40 wt% of boron oxide (B2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger); 25 wt% to 90 wt% by weight of silicon dioxide (SiO2) (par. [0253] of Flaschberger); and abrasive particles contained within the bond material (par. [0242]; the shaped abrasive particles of Flaschberger are equivalent to Applicant’s claim term “abrasive particles”).  The amount of aluminum oxide taught by Flaschberger renders obvious Applicant’s claimed ranges.  The amount of aluminum oxide taught by Flaschberger overlaps Applicant’s claimed range of “greater than 23 wt%”. MPEP 2144.05 [R-10.2019] (I) 
	Although Flaschberger teaches the amount of lithium oxide (Li2O) present is 0 to 12% by weight (par. [0253] of Flaschberger), Flaschberger does not teach explicitly an amount of lithium oxide (Li2O) present specifically within the lower values of the aforementioned 0 to 12% by weight range.  However, Querel teaches an abrasive article including an abrasive body having abrasive grains made of microcrystalline alumina contained within a bond material, wherein the bond material comprises a total content of alumina of at least about 15 mol% (See Abstract of Querel).  In at least one embodiment, Querel teaches inorganic materials may be utilized for the bond material powder, and in particular, inorganic materials that facilitate the formation of a final-formed abrasive article having a vitreous bond (col. 4, ll. 3-6 of Querel).  Querel teaches the bond material powder can include inorganic materials, such as oxides (col. 4, ll. 12-13 of Querel).  Querel teaches embodiments herein can utilize a bond material powder having a frit material provided in an amount of up to 100% of the bond material powder (col. 4, ll. 36-37, 41-MPEP 2144.05 [R-10.2019] (I) The amount of boron oxide taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 9 wt% and at most 31 wt%”. MPEP 2144.05 [R-10.2019] (I) The amount of silicon dioxide taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 35 wt% and at most 65 wt%”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 2, Flaschberger as modified by Querel teaches the bond material comprises 0 to 40% by weight of aluminum oxide (Al2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger). The amount of aluminum oxide taught by Flaschberger as modified by Querel render obvious Applicant’s claimed ranges.  The amount of MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 3, Flaschberger as modified by Querel teaches the bond material comprises 0 to 40% by weight of aluminum oxide (Al2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger) and 0 to 12% by weight of lithium oxide based on the total weight of the bonding material (par. [0253] of Flaschberger) for a ratio (Al2O3/Li2O) based on weight percent of 0 (0% by weight Al2O3 to 0% by weight Li2O) to 40 (40% by weight Al2O3 to 1% by weight Li2O).  The Al2O3/Li2O ratio taught by Flaschberger as modified by Querel renders obvious Applicant’s claimed range.  The Al2O3/Li2O ratio taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “greater than 11.5 and at most 25.0”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 4, Flaschberger as modified by Querel teaches the bond material comprises Flaschberger as modified by Querel teaches the bond material comprises 0 to 40% by weight of aluminum oxide (Al2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger) and 0 wt% to 40 wt% of boron oxide (B2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger) for a ratio (Al2O3/B2O3) based on weight percent, for example, of 1 (40% by weight Al2O3 to 40% by weight B2O3) to 4 (40% by weight Al2O3 to 10% by weight B2O3).  The Al2O3/B2O3 ratio taught by Flaschberger as modified by Querel renders obvious Applicant’s claimed range.  The Al2O3/B2O3 ratio taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “greater than 1.2 and at most 2.7”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 5, the teaching “wherein the abrasive article comprises a versatility factor of greater than 1.9” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.  The bonded abrasive article of Flaschberger as modified by Querel is made by a process (par. [0263] of Flaschberger) that is identical or substantially identical to Applicant’s method of manufacturing the claimed abrasive article (page 28, pars. [0124-125] of Applicant’s specification as originally filed).  The bonded abrasive article of Flaschberger as modified by Querel contains bonding medium, porosity and abrasive particles in amounts that encompass the amounts of the bonding medium, porosity and abrasive particles in both the resulting exemplary abrasive article of Applicant’s specification (page 28, par. [0126] of Applicant’s specification as originally filed) and claimed abrasive article of Applicant’s claims 1-6, 10, 12-16 and 20.  Given the similar manufacturing techniques and resultant similar structure and composition when comparing the bonded abrasive article of Flaschberger as modified by Querel and Applicant’s invention, the bonded abrasive article of Flaschberger as modified by Querel exhibits and possesses the identical or substantially identical properties as Applicant’s claimed abrasive article.  For these reasons, the teaching “wherein the abrasive article comprises a versatility factor of greater than 1.9” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel. 

Referring to Applicant’s claim 6, Flaschberger as modified by Querel teaches the bond material is essentially free of zircon (ZrSiO4) (par. [0253] of Flaschberger).

Referring to Applicant’s claim 7, the teaching “wherein the bond material comprises an amorphous phase” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.  The bonded abrasive article of Flaschberger as modified by Querel is made by process (par. [0263] of Flaschberger) that is identical or substantially identical to Applicant’s method of manufacturing the claimed abrasive article (page 28, pars. [0124-125] of Applicant’s specification as originally filed).  The bonded abrasive article of Flaschberger as modified by Querel contains bonding medium, porosity and abrasive particles in amounts that encompass the amounts of the bonding medium, porosity and abrasive particles in both the resulting exemplary abrasive article of Applicant’s specification (page 28, par. [0126] of Applicant’s specification as originally filed) and claimed abrasive article of Applicant’s claims 1-6, 10, 12-16 and 20.  Given the similar manufacturing techniques and resultant similar structure and composition when comparing the bonded abrasive article of Flaschberger as modified by Querel and Applicant’s invention, the bonded abrasive article of Flaschberger as modified by Querel exhibits and possesses the identical or substantially identical properties as Applicant’s claimed abrasive article.  For these reasons, the teaching “wherein the bond material comprises an amorphous phase” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.

Referring to Applicant’s claim 8, the teaching “wherein the bond material is free of a crystalline phase” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.  The bonded abrasive article of Flaschberger as modified by Querel is made by process (par. [0263] of Flaschberger) that is identical or substantially identical to Applicant’s method of manufacturing the claimed abrasive article (page 28, pars. [0124-125] of Applicant’s 

Referring to Applicant’s claim 9, the teaching “wherein: when the body comprises at least 3 vol% and less than 9 vol% of the bond material, the body comprises at least 110 bond bridges; when the body comprises at least 9 vol% and less than 14 vol% of the bond material, the body comprises at least 140 bond bridges; or when the body comprises at least 14 vol% of the bond material, the body comprises at least 135 bond bridges” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.  The bonded abrasive article of Flaschberger as modified by Querel is made by process (par. [0263] of Flaschberger) that is identical or substantially identical to Applicant’s method of manufacturing the claimed abrasive article (page 28, pars. [0124-125] of Applicant’s specification as originally filed).  The bonded abrasive article of Flaschberger as modified by Querel contains bonding medium, porosity and abrasive particles in amounts that encompass the amounts of the bonding medium, porosity and 

Referring to Applicant’s independent claim 10, Flaschberger teaches an abrasive article (See Abstract; the bonded abrasive article of Flaschberger is equivalent to Applicant’s claim term “an abrasive article”) comprising: a body (pars. [0242-243] of Flaschberger) including: a bond material extending throughout the body (pars. [0242-243], [0253]; the bonding medium of Flaschberger is equivalent to Applicant’s claim term “a bond material”), wherein the bond material comprises 0 to 40% by weight of aluminum oxide (Al2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger); 0 wt% to 40 wt% of boron oxide (B2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger); 0 to 12% by weight of lithium oxide (Li2O) based on the total weight of the bonding material (par. [0253] of Flaschberger); 0 to 10% by weight of potassium oxide (K2O) based on the total weight of the 2O3/Li2O) based on weight percent of 0 (0% by weight Al2O3 to 0% by weight Li2O) to 40 (40% by weight Al2O3 to 1% by weight Li2O), and abrasive particles contained within the bond material (par. [0242]; the shaped abrasive particles of Flaschberger are equivalent to Applicant’s claim term “abrasive particles”).  The amounts of aluminum oxide and potassium oxide taught by Flaschberger render obvious Applicant’s claimed ranges.  And, the Al2O3/Li2O ratio taught by Flaschberger renders obvious Applicant’s claimed range.  The amount of aluminum oxide taught by Flaschberger overlaps Applicant’s claimed range of “greater than 23 wt% and at most 40 wt%”. MPEP 2144.05 [R-10.2019] (I)  The amount of potassium oxide taught by Flaschberger as modified by Querel lies within Applicant’s claimed range of “at least 0.5 wt%”. MPEP 2144.05 [R-10.2019] (I)  The Al2O3/Li2O ratio taught by Flaschberger overlaps Applicant’s claimed range of “greater than 11.5”. MPEP 2144.05 [R-10.2019] (I) 
Although Flaschberger teaches the amount of lithium oxide (Li2O) present is 0 to 12% by weight (par. [0253] of Flaschberger), Flaschberger does not teach explicitly an amount of lithium oxide (Li2O) present specifically within the lower values of the aforementioned 0 to 12% by weight range.  However, Querel teaches an abrasive article including an abrasive body having abrasive grains made of microcrystalline alumina contained within a bond material, wherein the bond material comprises a total content of alumina of at least about 15 mol% (See Abstract of Querel).  In at least one embodiment, Querel teaches inorganic materials may be utilized for the bond material powder, and in particular, inorganic materials that facilitate the formation of a final-formed abrasive article having a vitreous bond (col. 4, ll. 3-6 of Querel).  Querel teaches the bond material powder can include inorganic materials, such as oxides (col. 4, ll. 12-13 of Querel).  Querel teaches embodiments herein can utilize a bond material powder having a frit MPEP 2144.05 [R-10.2019] (I) The amount of lithium oxide taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at most 2.6 wt%”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 11, the teaching “wherein the abrasive article comprises a versatility factor of greater than 1.9” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.  The bonded abrasive article of Flaschberger as modified by Querel is made by a process (par. [0263] of Flaschberger) that is identical or substantially identical to Applicant’s method of manufacturing the claimed abrasive article (page 28, pars. [0124-125] of Applicant’s specification as originally filed).  The bonded abrasive article of Flaschberger as modified by Querel contains bonding medium, porosity and abrasive particles in amounts that encompass the amounts of the bonding medium, porosity and abrasive particles in 

Referring to Applicant’s claim 12, Flaschberger as modified by Querel teaches the bond material comprises 0 to 10% by weight of potassium oxide (K2O) based on the total weight of the bonding material (par. [0253] of Flaschberger) and 0 to 12% by weight of lithium oxide based on the total weight of the bonding material (par. [0253] of Flaschberger) for a ratio (K2O/Li2O) based on weight percent of 0 (0% by weight K2O to 0% by weight Li2O) to 10 (10% by weight K2O to 1% by weight Li2O).  The K2O/Li2O ratio taught by Flaschberger as modified by Querel renders obvious Applicant’s claimed range.  The K2O/Li2O ratio taught by Flaschberger as modified by Querel overlaps Applicant’s claimed range of “greater than 0.8:0.9”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 13, Flaschberger as modified by Querel teaches the bond material comprises 0 to 12% by weight of lithium oxide based on the total weight of the bonding material (par. [0253] of Flaschberger). The amount of lithium oxide taught by Flaschberger as MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 14, Flaschberger as modified by Querel teaches the bond material comprises 0 to 40% by weight of aluminum oxide (Al2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger) and 0 wt% to 40 wt% of boron oxide (B2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger) for a ratio (Al2O3/B2O3), based on weight percent, of (0% by weight Al2O3 to 0% by weight B2O3) to 40 (40% by weight Al2O3 to 1% by weight B2O3).  The Al2O3/B2O3 ratio taught by Flaschberger as modified by Querel renders obvious Applicant’s claimed range.  The Al2O3/B2O3 ratio taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 1.2 and at most 2.0”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 15, Flaschberger as modified by Querel teaches the bond material comprises 0 wt% to 40 wt% of boron oxide (B2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger) and at 25 wt% to 90 wt% by weight of silicon dioxide (SiO2) based on the total weight of the bonding material (par. [0253] of Flaschberger) for a ratio (B2O3/SiO2), based on weight percent, of 0 (0% by weight B2O3 to 0% by weight SiO2) to 1.6 (40% by weight B2O3 to 25% by weight SiO2).  The (B2O3/SiO2) ratio taught by Flaschberger as modified by Querel renders obvious Applicant’s claimed range.  The (B2O3/SiO2) ratio taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at most 0.8”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 16, Flaschberger as modified by Querel teaches the bond material comprises for a total weight of the bond material of any one of the components selected from the group consisting of 0 to 20% by weight of magnesium oxide (MgO) (par. [0253] of Flaschberger), 0 to 20% by weight of calcium oxide (CaO) (par. [0253] of Flaschberger), 0 to 5% by weight of iron oxide (Fe2O3) (par. [0253] of Flaschberger), 0 to 10% by weight of barium oxide (BaO) (par. [0253] of Flaschberger), 0 to 10% by weight of zinc oxide (ZnO) (par. [0253] of Flaschberger), and 0 to 5% by weight of titanium dioxide (TiO2) (par. [0253] of Flaschberger). According to the teachings of Flaschberger as modified by Querel, each one of the aforementioned components may be present in an amount of zero (0) percent by weight in the bond material (par. [0253] of Flaschberger). For this reason, the amounts taught by Flaschberger as modified by Querel render obvious Applicant’s claimed range.  For this reason too, the amounts taught by Flaschberger as modified by Querel lie within Applicant’s claimed range of “at most 2 wt%”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 17, the teaching “wherein: when the body comprises at least 3 vol% and less than 9 vol% of the bond material, the body comprises at least 110 bond bridges; when the body comprises at least 9 vol% and less than 14 vol% of the bond material, the body comprises at least 140 bond bridges; or when the body comprises at least 14 vol% of the bond material, the body comprises at least 135 bond bridges” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.  The bonded abrasive article of Flaschberger as modified by Querel is made by process (par. [0263] of Flaschberger) that is identical or substantially identical to Applicant’s method of manufacturing the claimed abrasive 

Referring to Applicant’s claim 18, the teaching “wherein the bond material is free of a crystalline phase” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.  The bonded abrasive article of Flaschberger as modified by Querel is made by process (par. [0263] of Flaschberger) that is identical or substantially identical to Applicant’s method of manufacturing the claimed abrasive article (page 28, pars. [0124-125] of Applicant’s specification as originally filed).  The bonded abrasive article of Flaschberger as modified by Querel contains bonding medium, porosity and abrasive particles in amounts that encompass the 

Referring to Applicant’s claim 19, Flaschberger as modified by Querel teaches the body comprises from 1 to 60% by volume of bond material of the body (par. [0267]); from about 5 to about 80% by volume of porosity of the body (par. [0269] of Flaschberger); from 10 to 80% by volume of abrasive particles of the body (par. [0265] of Flaschberger). All the claimed ranges are rendered obvious pursuant to Flaschberger as modified by Querel’s teachings. MPEP 2144.05 [R-10.2019] (I) The amount of bond material taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 9 vol% and less than 14 vol%”.  The amount of porosity taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 30 vol% and at most 55 vol%”.  The amount of abrasive particles taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 35 vol% and at most 55 vol%”.  The teaching “wherein the body comprises at least 140 bond bridges” is inherent with and/or obvious in light of the teachings of Flaschberger as modified by Querel.  The bonded abrasive article of Flaschberger as modified by 

Referring to Applicant’s claim 20, Flaschberger as modified by Querel teaches the abrasive particles comprise aluminum oxide (Al2O3) (pars. [0048-49] of Flaschberger), wherein the abrasive particles comprise microcrystalline aluminum oxide (Al2O3) (par. [0503]; See monocrystalline aluminum oxide).

Response to Arguments
Applicant’s claim amendments, see Reply to Office Action, filed September 23, 2021, with respect to rejection of claim 16 under 35 USC 112(b) has rendered moot the aforementioned rejection.  The aforementioned claim rejection under 35 USC 112(b) has been withdrawn. 
Applicant's remarks and claim amendments filed September 23, 2021 have been fully considered but they are not persuasive.
Applicant asserts Flaschberger only mentions broad ranges for oxides in the bond composition and fails to disclose and fails to suggest any narrower ranges for any bond components.  Applicant then asserts working examples S1 and S3 of Tables 1, 2 and 5 of the specification as originally filed have bond compositions representative of the material as featured in amended independent claim 1.  Applicant asserts S1 demonstrates improved bond bridge formation of Comparative Sample 1 of Table 3 of the specification as originally filed.  Applicant asserts further Flaschberger does not discuss versatility of abrasive articles or disclose or even remotely suggest tuning bond compositions may affect the versatility of abrasive articles.  In conclusion, Applicant asserts the claimed invention demonstrates unexpected results.  For these reasons, Applicant respectfully requests the withdrawal of the obviousness rejection of claims 1-20.
Examiner disagrees.  Despite Applicant’s observation of the broad ranges taught by Flaschberger, a careful review of Flaschberger found only the amount of lithium oxide taught by Flaschberger discloses a broad range compared to the claimed range recited in amended independent claim 1 and newly amended claimed range recited in amended independent claim 10.  However, said broad range of lithium oxide taught by Flaschberger still renders obvious Applicant’s claimed range.  Next, when reviewing the bond compositions of S1 and S3, 

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731